Citation Nr: 1334761	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2006.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, May 2013, and July 2013, the Board remanded the matter for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

This appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The most recent remand directed that the Veteran be scheduled for another VA foot examination to determine the nature and etiology of his right foot pain.  The examination took place in August 2013.  

Although the examination report adequately addressed the question of whether or not the Veteran has pes planus or plantar fasciitis, the examiner did not state whether the finding of "chronic reactive change" on bone scan in April 2013 represents a diagnosed chronic disability.  Moreover, although she found that the Veteran's bipartite sesamoid bone is a congenital defect, she did not indicate whether there is any superimposed disease or injury in connection with the congenital defect (such as arthritis); and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury (such as arthritis) is related to the Veteran's service.  

Although additional delay is regrettable, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is therefore required so that the August 2013 examiner can clarify her opinion.  Updated VA treatment records must also be obtained.  

Additionally, a June 2013 addendum to an April 2013 examination has not been included with the electronic record.  The agency of original jurisdiction must obtain a copy of the addendum and associate it with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the June 2013 addendum to the April 2013 VA examination is included with the record.  

2.  Obtain all VA treatment records since August 2013.  

3.  Return the claim file to the August 2013 examiner, if available.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must review the record and state whether the findings of "chronic reactive change" in the area of the bipartite right sesamoid bone are reflective of any diagnosed condition.  If so, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service, taking into account the Veteran's reports of foot pain both during service and immediately after service.

The examiner must also offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital bipartite sesamoid bone (such as degenerative changes in the first metatarsophalangeal (MTP) joint); and if so, whether it is at least as likely or not that the identified superimposed disease or injury (such as degenerative changes in the first MTP joint) is related to the Veteran's service.  

The addendum must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

